DETAILED ACTION
Examiner acknowledges receipt of the reply filed 5/24/2022, in response to the non-final office action mailed 12/24/2021.
Claims 6-10 are pending.  
Claims 6-10 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
Upon further consideration of the claims and claim scope, the instant office action is deemed to be a second nonfinal office action.

Specification- withdrawn
The objection to the specification is withdrawn in view of the amendment to the specification filed 5/24/2022. 

Claim Objections- withdrawn
The objection to claims 6, 7, and 9 is withdrawn in view of the amendment filed 5/24/2022. 


Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 6 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Tyor et al. (Neurology 82 (10 Suppl):P4. 308 (April 2014)), is withdrawn in view of the arguments filed 5/24/2022.
The rejection of claims 6 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Fritz-French et al. (Journal of interferon and cytokine research 34:510-518 (2014)), is withdrawn in view of the arguments filed 5/24/2022.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 6-10 under 35 U.S.C. 103 as being unpatentable over Koneru et al. (J. Neurovirol. 20:9–17 (2014)), and further in view of Maroun et al. (U.S. 2007/0160609), is withdrawn in view of the arguments filed 5/24/2022.

Response to Arguments
Applicant’s arguments filed 5/24/200 with respect to the above rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim scope.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections- New Objection
Claims 1, 7, and 10 are objected to because of the following informalities:  
Claim 1  should be amended to recite “B18R (SEQ ID NO:1)”.
Claims 7 and 10  should be amended to recite “B18R or the [[a]] variant thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art would know what variants of B18R will be effective in applicant’s claimed method.
(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  The specification states at para. [0034]:
By "B18R" is meant the IFNα inhibitor protein termed B18R. In some aspects, B18R can be the sequence of Genbank #01019.1; SEQ ID NO:1. The B18R protein is a type I interferon receptor encoded by the B18R gene of the Western Reserve vaccinia virus strain. The 60-65 kD glycoprotein is related to the interleukin-1 receptors and is a member of the immunoglobulin superfamily, unlike other type I IFN-receptors, which belong to the class II cytokine receptor family. The B 18R protein has a high affinity (KD, 174 pM) for human IFNα and, unlike other type I IFN receptors, has broad species specificity, binding to type I interferons of human, mouse, rat, rabbit, pig, and cow. Among viral host response modifiers, the B18R protein is unique in that it exists as a soluble extracellular, as well as a cell surface protein, enabling blockage of both autocrine and paracrine IFN functions. The B18R protein has been shown to inhibit the antiviral potency of IFNα1, IFNα2, IFNα -8/1/8, and IFN-omega on human cells. In an aspect, the B18R protein has the sequence set forth in SEQ ID NO:1. In some aspects, B18R can be a homolog of the vaccinia virus produced B18R, such as B18R produced by the Orthopox and related families of viruses. The disclosed B18R proteins and variants thereof have the shared ability to strongly bind to, and inhibit, the IFNα family of cytokines. In an aspect, the B18R variant can have a greater than 70%, 80%, 90%, 95%, 96%, 97%, 98%, or 99% identity or similarity to SEQ ID NO: 1. In an aspect, the B18R variant can be a deletion mutant such as the deletion variant described in U.S. Pat. No. 9,861,681 which is hereby incorporated by reference in its entirety for its teaching of a B18R variant.

The specification states at para. [0040]:
The term "variant" refers to polynucleotides or polypeptides described herein that are modified at one or more base pairs, codons, introns, exons, or amino acid residues (respectively) yet still retain the ability to bind to, and inhibit, the IFNα family of cytokines. 

The specification only reduce to practice B18R (SEQ ID NO:1).  There is no discussion of what portions of B18R are necessary for activity, or how they can be modified yet maintain functional activity.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a method of treating   a subject with HIV associated neurodegenerative disorder (HAND) comprising administering a therapeutically effective amount of B18R or a variant thereof and combined antiretroviral therapy (cART). The broadest reasonable interpretation of the claims encompasses B18R variants having at least 70% identity and/or any number of deletion mutants.  B18R (SEQ ID NO:1) is 351 amino acids in length.  Thus a peptide having 70% identity to SEQ ID NO:1 allows for 105 different amino acid changes.  Such changes would deemed to include not only naturally occurring but not naturally occurring amino acids.  The changes could further encompass modification, e.g., lipidization, etc. at amino acid side chains.
 The requirement of treating a subject with HIV associated neurodegenerative disorder (HAND) means that all of these variants must have the functional ability to provide some benefit to a patient with a HAND.  However, applicants have not described what chemical/structural/sequence features are required for these variants to have this required activity.  In essence, applicants have described a critical component of their invention by function.  This is not sufficient to meet the written description requirement.
It is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic effects on the protein’s function.  As an example of the unpredictable effects of mutations on protein function, Drumm et al (Annu. Rev. Pathol. Mech. Dis., 2012, 7, pages 267-282) teach cystic fibrosis is an autosomal recessive disorder caused by mutations in the CFTR (cystic fibrosis transmembrane conductance regulator) gene, for example, page 268, Section “CYSTIC FIBROSIS”.  Drumm et al further teach several mutations can cause cystic fibrosis, including two mutations G551D and G551S; and clinical consequences are quite different for these two changes, as the G551D variant has virtually no detectable activity, and consequently a classic, severe phenotype is associated; G551S, however, has reduced but clearly detectable function and is associated with a much milder presentation of CF, for example page 269, left column, the last paragraph.  Drumm et al also teach that in the most common cystic fibrosis mutation ΔF508 (the absence of amino acid 508 of the normally 1,480-amino acid protein) gives rise to the cystic fibrosis phenotype, for example, page 268, right column, the 2nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics (2005) 170 p1459-1472).  The reference looked at mutations of a number of polypeptides to see how well they retained function (abstract).  However, even conservative substitutions were prone to causing loss of activity; many substitutions have very low probability of activity retention (table 3, p1465, top of page).  This reference teaches that random variants, even using conservative substitutions, is not likely to maintain activity.
(d) representative number of samples:  Applicants have shown 1 full length B18R polypeptide (SEQ ID NO:1). Examiner notes that only full length B18R or a polypeptide of SEQ ID NO:1 was reduced to practice in the specification.  However, there is no teaching in this reference or the prior art telling what specific portions of B18R variants are responsible for functional activity, much less have utility in the claimed methods of treating HAND.  There is no guidance as to what modifications can be conducted and still maintain activity.  Thus, a person of skill in the art would be unaware of which variants can be used in the claimed method, indicating that written description is lacking.

Closest Prior Art
The closest prior art to the instant claims is Tyor et al. (Neurology 82 (10 Suppl):P4. 308 (April 2014)- previously cited).
Tyor et al. teach successful treatment of a mouse model of HIV encephalitis (HIVE) comprising administration of B18R.  The reference further expressly teaches combination of B18R and a combined antiretroviral therapy (cART) in the treatment of HIVE.  
As noted by applicant in the reply filed 5/24/2022 at pp. 7-8, HIVE relates to pathological features of HIV in the brain whereas HAND, as claimed, relates to cognitive dysfunctions affiliated with HIV.  Applicant refers to the reference Cook et al. (Ann Neruol 57:705-803 (2005)) for support distinguishing HIVE vs. HAND.  Cook et al. indicate that although cART therapy has been indicated to reduce pathological parameters in HIVE, there is no indication that it can treat cognitive dysfunction, e.g., does not treat HAND. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654